DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-10, 13-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a first one of the tensor operations is a copy operation from buffer circuitry to the memory circuitry and the copy operation from the buffer circuitry to the memory circuitry is a scatter copy operation to non-contiguous memory locations in the memory circuitry, and a combination of other limitations in the independent claims.
  Independent claim 10 or claim 19 comprises similar allowable contest as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827